Citation Nr: 1713872	
Decision Date: 04/27/17    Archive Date: 05/05/17

DOCKET NO.  09-10 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for pemphigus foliaceious.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Parsons, associate counsel



INTRODUCTION

The Veteran served on active duty from August 1978 to November 1978 and April 1979 to June 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2006 and August 2014 rating decisions by a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified before the undersigned Veterans Law Judge (VLJ) in May 2013.  A transcript is of record.

In August 2013, the Board issued a decision which, in relevant part, denied entitlement to service connection for pemphigus foliaceus.  The Veteran appealed the determination to the United States Court of Appeals for Veterans Claims (Court).  In a February 2015 Order, the Court granted a joint motion for partial remand (Joint Motion) of the claim of entitlement to service connection for pemphigus foliaceus and dismissed the appeal as to all other issues which involved increased rating claims for knee disabilities.  In April 2015, the Board remanded the claim for service connection for pemphigus foliaceus for compliance with the Joint Motion.  That development having been completed, the appeal is thus once again before the Board for further appellate review.

In April 2015, the Board also remanded claims for service connection for tinnitus and a higher rating for chronic obstructive pulmonary disease (COPD) because there was an outstanding notice of disagreement and the RO needed to issue a statement of the case.  The RO then did so in May 2016.  The Board's Remand clearly informed the Veteran he had to perfect an appeal if he wanted these issues to return to the Board, and the cover letter with the statement of the case informed him he had 60 days to do so.  No VA Form 9 or correspondence indicating an intent to appeal was received within 60 days of the statement of the case.  The RO then received additional evidence, so a supplemental statement of the case was issued in October 2016.  Again, no VA Form 9 or correspondence indicating an intent to appeal was received within 60 days of the supplemental statement of the case.  Although the representative included the COPD and tinnitus issues in the Post-Remand Brief, these issues are not before the Board.  They were never perfected for appeal, and the RO did not certify these claims as on appeal to the Board.  Thus, the Board does not have jurisdiction over these claims.


FINDING OF FACT

The Veteran's pemphigus foliaceious did not begin during and is otherwise not etiologically linked to service.


CONCLUSION OF LAW

The criteria for service connection for pemphigus foliaceious have not been met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).  With respect to the pemphigus foliaceious claim, the duty to notify was satisfied prior to the initial RO decision by a February 2006 letter to the Veteran that informed him of his own and VA's duty for obtaining evidence.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The letter also provided notice of information and evidence needed to establish disability ratings and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA also has a duty to assist in the development of the claim.  This duty includes assisting in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development as to the issue decided herein has been accomplished, and therefore appellate review may proceed.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains relevant service treatment and personnel records, medical records from Evans Army Hospital, VA treatment records, private treatment records, VA examination reports, and a VA addendum opinion.

In compliance with the February 2015 Joint Motion, the RO made several documented attempts to obtain the first volume of the Veteran's medical records from Evans Army Hospital.  In September 2016, the RO received a Memorandum of Non-Availability of Medical Records from the Department of the Army indicating that, despite an extensive search utilizing all automated patient tracking and registration mechanisms, the records were unable to be located.

The Board finds the June 2016 VA medical addendum opinion addressing his pemphigus foliaceious claim was provided by an examiner with appropriate expertise who thoroughly reviewed the file.  This medical addendum opinion is adequate because, along with the other evidence of record, it provided sufficient information to decide the appeal and a sound basis for a decision on the Veteran's claim.  38 C.F.R. § 3.159(c)(4); Brockway v. McDonald, 15-377 (2016); Barr v. Nicholson, 21 Vet. App. 303 (2007).

Finally, the Veteran was provided with an opportunity to testify at a hearing before the Board in May 2013.  When a VLJ conducts a hearing, she must fulfill two duties.  38 C.F.R. § 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ asked the Veteran questions surrounding his disabilities.  The Veteran had an opportunity to provide evidence in addition to his testimony as to the severity of his disabilities.  Finally, the Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the May 2013 hearing.  As such, the Board finds that, consistent with Bryant, the duties set forth in 38 C.F.R. § 3.103(c)(2) have been satisfied.  

Therefore, VA has satisfied its duties to notify and assist, and there is no prejudice in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II. Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  "To establish a right to compensation for a present disability, a Veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

For Veterans who engaged in combat with the enemy, VA shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the Veteran.  38 U.S.C.A. § 1154(b).  Service connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary.  Id.  Section 1154(b), however, can be used only to provide factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disorder etiologically to the current disorder.  See Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).

The Veteran claims service connection for pemphigus foliaceious.  Specifically, in his February 2006 claim, he asserted that he had a skin condition in service, but was not correctly diagnosed with pemphigus foliaceious until after separation.

Service treatment records dated April 1988 note the Veteran reported itchy, dry skin on his back and chest.  He was diagnosed with pityriasis rosa.  In August 1989, he reported dry skin on his chest and arm.  In October 1990, it was noted that the Veteran had hyperpigmentation on his arm, which spread to his chest and back, and he was diagnosed with tinea versicolor.  A note in his file listed tinea versicolor as a temporary condition.  The Veteran's separation examination noted he had a long history of tinea versicolor, with waxing and waning symptoms, but noted his skin was normal at the time of separation.

The Veteran was afforded a VA examination in September 1995.  During that examination, he reported developing spots on his back and chest while in service that was diagnosed as a fungal infection and did not resolve with treatment.  He reported he still experienced the rash, which itched on occasion.

Post-service treatment records from Evans Army Hospital show the Veteran visited the emergency room for sores on his back and head.  A May 2001 note diagnosed him with tinea corparis on his scalp with possible psoriatic reach.  In June 2001, the Veteran reported vesicular lesions on his left bicep and right chest with post inflammatory hypo and hyperpigmentation.  The report noted the lesions may be an immune response to one of his medications.  Later in June 2001, a biopsy was taken and the Veteran was diagnosed with pemphigus foliaceious.  A July 2001 medical record noted the Veteran had a vesicular eruption since May 2001 that may have been secondary to a drug reaction.  It also noted the lesions were consistent with pemphigus foliaceious, but would confirm the diagnosis with testing.

The Veteran has been treated continuously for pemphigus foliaceious since May 2001.
In August 2006 the Veteran and his wife submitted statements in support of his claim.  The Veteran argued that his skin condition was misdiagnosed in service.  He stated the condition first arose while he was in Germany and has been getting worse ever since.  His wife wrote that she noticed the lesions were worsening after he returned from the Middle East, but it was not until they moved to Colorado that the lesions started "leaking."

The Veteran was afforded a VA examination in September 2006.  The Veteran reported that his dry, itchy, blistering skin condition continued without resolving since he first experienced it in service, but he had a flare in June 2001.  He further reported it had been a year and a half since his last severe flare.  The examiner noted the Veteran's original diagnosis was pitryiasis rosea, but later records indicated the rash disappeared.  However, the examiner could not rule out the possibility that the rash merely went unnoticed by practitioners.  She noted:

The penphigus foliaceus is a blistering skin condition characterized by autoimmune reaction to proteins within the skin.  The penphigus foliaceus usually consists of small superficial blisters that rapidly erode leaving a scaly crusted erosion on an erythematous base.  The pityriasis rosea on the other hand is a skin condition caused by a viral infection.  This consists of asymmetric eruption that appears predominantly on the chest, consisting of red papules surrounding by a scaling ring.  These are often distributed in a Christmas tree pattern with the long axis conforming to skin cleavage lines [sic].

The examiner noted she could not definitively state that the Veteran's pemphigus foliaceious was misdiagnosed as pityriasis rosea in service.  However, she opined that given the severity of the Veteran's pemphigus foliaceious, it was "unlikely that he would have such an indirect course for ten years before presenting with severe disease in 2001."  As such, the examiner opined it was less likely than not that his pemphigus foliaceious was related to service.
In May 2013, the Veteran testified before the undersigned in a Travel Board hearing.  During the hearing, he argued that the skin condition symptoms he experienced in service were the same symptoms he currently experienced.  The Veteran stated that prior to 2001, doctors had merely looked at his skin condition and prescribed him treatments, rather than testing the lesions for a proper diagnosis.  He further contended that the September 2006 VA examiner relied too heavily on the name his skin condition was given in his service treatment records as the basis for her opinion that his pemphigus foliaceious was not etiologically related to service.

A private medical record dated April 2015 from Dr. P. stated the documentation of the Veteran's in-service skin condition could be a description of tinea versicolor, as it described dry skin on the upper back and chest.  She noted that tinea versicolor did not cause blisters, sores, or vesicular eruption, as noted in his May 2001 medical records.  Dr. P. concluded that the Veteran had extensive permanent hypo and hyperpigmentation on his trunk and upper extremities, consistent with a more severe skin condition such as pemphigus foliaceious.  According to Dr. P., tinea versicolor, while it could cause light and dark pigmentation when active, would not lead to permanent skin changes.

In June 2016, the RO obtained a VA medical addendum opinion for the Veteran's pemphigus foliaceious.  The examiner stated that pemphigus foliaceious is an autoimmune response to a specific skin cell glycoprotein, which causes cutaneous blisters.  This pathophysiology is completely distinct from that of pityriasis rosea, which is viral in etiology, and tinea versicolor, which is caused by a superficial fungal infection.

The examiner went on to explain that pemphigus foliaceious usually occurs in adults with an average onset at 40 to 60 years of age, while both tinea versicolor and pitryiasis rosea are more common in adolescents and young adults.  She noted that the Veteran was 43 years old when he was diagnosed in 2001, which is consistent with the typical age of onset for pemphigus foliaceious.

Most importantly, the examiner noted that the skin findings documented in the Veteran's service treatment records were not consistent with a diagnosis of pemphigus foliaceious.  She explained:

Because pemphigus foliaceus is a disease affecting the adhesion between keratinocytes, the cardinal clinical presentation of pemphigus is *blisters.*  Specifically, the clinical presentation of pemphigus foliaceus is characterized by small, scattered superficial blisters that rapidly evolve into scaly, crusted sores (erosions) [. . .] The skin findings documented in veteran's STRs are notable for dry skin, hyperpigmentation, and annular (ring-like) lesions.  These findings are consistent with his SC diagnoses of pityriasis rosea and tinea versicolor but are definitely *not* consistent with pemphigus foliaceus [sic].

The examiner found no evidence that the Veteran's service treatment records noted blisters, erosions, or ulcers, or chronic, recurrent sores.  Thus, she opined it was less likely than not that the Veteran's pemphigus foliaceious was etiologically related to service.

After a full review of the record in connection with the applicable laws and regulations, the Board finds that the claim must be denied.

There is no credible medical or lay evidence establishing an etiological link between the Veteran's current pemphigus foliaceious and his in-service skin conditions.  On the contrary, the overwhelming weight of the evidence establishes that the Veteran's pemphigus foliaceious is a completely distinct skin condition from what he experienced in service.

The Board finds the September 2006 VA examination and June 2016 VA medical addendum opinion to be of great probative value because the conclusions are supported by medical rationale and are consistent with the verifiable facts regarding the Veteran's contentions.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value to a medical opinion).

Specifically, the September 2006 VA examiner noted that pitryiasis rosea and pemphigus foliaceious have distinct physical manifestations.  Although she noted it may have been possible that the Veteran's pemphigus foliaceious was misdiagnosed in service, it was "unlikely that he would have such an indirect course for ten years before presenting with severe disease in 2001."  The June 2016 VA examiner provided a more definitive opinion, which included a detailed explanation of the average age of onset, physical manifestations, and etiologies of pemphigus foliaceious, pitryiasis rosea, and tinea versicolor.  She opined that the symptoms noted in the Veteran's service treatment records were "definitely *not* consistent with pemphigus foliaceious [sic]."  In other words, she directly addressed the Veteran's contentions his in-service symptoms were manifestations of pemphigus foliaceious, although not diagnosed as such, by explaining the symptoms of that condition and how they were not shown during service.  The Board finds there is no competent, credible, or persuasive medical evidence of record to refute the September 2006 and June 2016 VA opinions.

Further, the private medical record from Dr. P. noted that the symptoms recorded in the Veteran's service treatment records showed he had dry skin on his upper back and chest, consistent with a diagnosis of tinea versicolor.  She went on to state that tinea versicolor does not cause the blisters, sores, or vesicular eruption reported in the Veteran's May 2001 medical records.  That opinion, then, is also consistent with the VA examiners.

While the Board recognizes the Veteran's assertions that his pemphigus foliaceious is related to service and is competent to testify as to his observable symptoms, the Veteran is not competent to conclude that any condition he has now is connected to his service.  Although lay persons are competent to provide opinions on some medical issues, the specific disabilities in this case, skin conditions, fall outside the realm of common knowledge of a lay person.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Skin conditions require specialized training and medical diagnostic testing for a determination as to diagnosis, and they are not susceptible of lay opinions on etiology.  There are many different possible skin conditions, and a layperson is not competent to diagnose among them or to provide an etiology.  Therefore, the Board finds that the Veteran's statements of record cannot be accepted as competent evidence sufficient to establish service connection for his disabilities.

To emphasize, no physician or dermatologist has determined the Veteran was misdiagnosed while in service.  Although the Veteran reported in his September 1995 VA examination that he experienced a persistent rash since service, no subsequent medical evidence indicates the Veteran's in-service symptoms were consistent with a diagnosis of pemphigus foliaceious.  While the Veteran testified that his lesions reported in service look the same as the lesions he currently experienced, he is not competent to provide a diagnosis.  The medical experts consulted for their opinions consistently opined that the Veteran's in-service skin conditions were completely distinct from his current diagnosis of pemphigus foliaceious.

In light of the extensive medical evidence, the Board finds the pemphigus foliaceious is not etiologically linked to his in-service skin conditions.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply and service connection for pemphigus foliaceious is denied.  See 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for pemphigus foliaceious is denied.


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


